DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed January 8, 2021 has been entered.

Allowable Subject Matter
Claims 1-8, 11, 12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 11, 12 and 15-18 are allowable over the prior art because Claim 1 sets forth a light guide plate comprising a main body with an incident surface and an optical surface, a plurality of stripe structures disposed on the optical surface, a plurality of light adjusting structures disposed between every two adjacent stripe structures, wherein each of the light adjusting structures comprises a first light active surface and a second light active surface, wherein the first light active surface faces towards the light-incident surface and the second light active surface faces towards a side of the main body which is opposite to the light-incident surface, wherein the first light active surface and the second light active surface are inclined towards different directions and formed a non-symmetrical shape, wherein the first light active surface and the second light active surface of each of the light-adjusting structures are connected to form a junction line, wherein the junction line is parallel to the light incident surface, each of the light adjusting structures comprises a first flank portion and a second flank portion, and the first flank portion and the second flank portion are located at two opposite sides of the junction line and 
Claims 19-22 are allowable over the prior art because Claim 19 sets forth a light guide plate comprising a main body and a light incident surface and an optical surface, a plurality of stripe structures disposed on the optical surface, a plurality of light adjusting structures disposed between every two adjacent stripe structures, wherein each of the light adjusting structures comprises a first light active surface and a second light active surface, wherein the first light active surface faces towards the light incident surface and the second light active surface faces towards a side of the main body which is opposite to the light incident surface, wherein the first light active surface and the second light active surface are inclined towards different directions and formed a non-symmetrical shape, the first light active surface and the second light active surface of each of the light adjusting structures are connected to form a junction line, wherein the junction line is parallel to the light incident surface, each of the first light active surface and the second light active surface of each of the light adjusting structures has two side edges, wherein the side edges are not parallel to the junction line, and the side edges are connected to surfaces of the adjacent striped structures.  This combination of limitations was not shown or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875